Citation Nr: 0501705	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  98-00 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to October 
1991.

The matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The medical evidence of record includes a current 
diagnosis of PTSD.

3. The occurrence of the veteran's alleged in-service 
stressors are not verified.

4.  There is no medical evidence of connection between the 
veteran's tinnitus and service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria to establish a claim for service connection 
for post-traumatic stress disorder (PTSD) have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (West 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R.    §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).

As to the issues on appeal appellant and his representative 
have been provided with a copy of the appealed April 1997 
rating decision, the January 1998 statement of the case 
(SOC), and supplemental statements of the case (SSOC) dated 
in December 1999, May 2003 and August 2003 that discussed the 
pertinent evidence, and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the appellant to 
prevail on his claims.  

In addition, in an August 2001 letter, the RO notified the 
appellant of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decisions, SOCs, SSOCs and notice letters dated in August 
2001 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issues on appeal, the RO issued the 
rating decision in April 1997.  In August 2001, the RO 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate his claims on appeal, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit pertinent 
evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in April 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the matters were readjudicated and a 
SSOC was mailed to the appellant in May 2003 and August 2003.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's outpatient treatment reports, VA 
examination reports, and private treatment records.  The 
appellant has not identified any additional evidence 
pertinent to his claim, not already of record, and there are 
no additional records to obtain.  Moreover, as noted above, 
the appellant has been informed of the type of evidence 
necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

1.  PTSD
Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.   Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements. Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See Gaines v. West, 11 Vet. App. 353 
(1998) (specific finding required as to whether the veteran 
engaged in combat with the enemy).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

Review of the record shows that the veteran has been 
diagnosed as having PTSD apparently related to in-service 
stressors.  During an April 1998 PTSD examination, the 
veteran recounted that while in service he served between the 
border of Turkey and Iraq and that he set up refugee camps 
for the Kurds.  He related seeing a supply crate land upon a 
woman and crushed her to death.  Additionally, while in 
service in Italy, he reported that he was assaulted by two 
military policemen.  Since then he has experienced 
nightmares, been hypervigilant, and has had poor anger and 
impulse control.  The examiner found that the veteran's mood 
was depressed and his affect blunted.  The veteran's speech 
was spontaneous and thought process was goal directed.  He 
also denied hallucinations, although he reported intrusive 
thoughts, hypervigilance and sometimes paranoia.  Insight was 
also slightly impaired.  The examiner's impression was PTSD; 
psychological stressors moderate to severe and he assigned a 
Global Assessment of Functioning (GAF) score of 55.  

Additionally, in October 2000, Dr. T., from the PTSD Clinical 
Team at the VAMC in San Francisco, reported that the veteran 
had been in treatment since May 1996 and had a diagnosis of 
PTSD.  The veteran had "severe intrusion, avoidance and 
arousal symptoms associated with both his Persian Gulf 
experiences as well as his rape in the service over this time 
period."  

Finally, the veteran also presented for a June 2003 VA PTSD 
examination.  Mental examination results revealed an anxious 
mood; restricted affect; thought process characterized by 
some tangentiality; and impaired insight.  His speech was 
spontaneous; there was no loosening of association or flight 
of ideation; and judgment was fair.  The veteran reported 
that he sometimes has paranoid and intrusive thoughts.  The 
examiner's impression was PTSD; psychological stressors 
severe; and he assigned a GAF of 50.  Additionally, he 
asserted that that the veteran's history and mental status 
examination were consistent with the diagnosis of PTSD and 
that his PTSD " is likely to result from the stressors that 
the patient had incurred during his military service."

Assuming arguendo that the diagnosis of PTSD is sufficient, 
the remaining question before the Board is whether the 
alleged in-service stressors actually occurred.  Initially, 
the Board finds that the veteran did not engage in combat 
with the enemy. See Gaines v. West, 11 Vet. App. 353 (1998) 
(Board must make a specific finding as to whether the veteran 
engaged in combat).   The veteran's DD214 is absent of awards 
or commendations regarding in-service combat.  The veteran's 
primary specialty is listed as Auto Data Telecomm Cen. Op.  
In addition, service medical records are negative for any 
report or treatment of injury that is indicative of in-
service trauma.  In fact, the veteran does not assert that he 
directly engaged in combat with the enemy.  In an April 1998 
VA examination he stated he was helping setting up refugee 
camps.  Thus, the veteran is not a combat veteran with 
alleged stressors related to that combat experience.  
Moreover, none of his alleged in-service stressors is related 
to combat with the enemy. Therefore, the presumptions 
afforded a combat veteran are not for application in this 
instance.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d) and 
(f).  Accordingly, the Board must find credible evidence that 
corroborates the veteran's assertions that the alleged in- 
service stressors actually occurred.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The Board 
emphasizes that after-the-fact medical nexus evidence that 
relates PTSD to service cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.

In a January 1997 statement the veteran asserted that he had 
to bury people.  In another January 1997 statement, the 
veteran submitted that he witnessed a woman being crushed by 
a cargo box and was splashed by her blood.  Finally, in a 
July 1997 statement the veteran asserted that one evening he 
opened the door to the facilities and found a woman and her 
baby staying there, submitted in July 1997.  An April 1997 
rating decision denied the veteran's claim of service 
connection for PTSD based on unverifiable stressors.  
Evaluation of the veteran's alleged in-service stressors 
reveals incidents not generally capable of verification by 
means of U.S. military records.   Moreover, the Board notes 
that the veteran's period of service in the Persian Gulf has 
not been verified.  The veteran's DD214 does not show service 
in Saudi Arabia, Iraq, Kuwait or Turkey.  The veteran 
asserted that he was on temporary assignment to the 509 
Airborne Division from the 56th Signal Corp. based in Pisa, 
Italy.  The Board notes that requests were made in February 
1998, December 2002 and April 2003 to verify that the veteran 
actually served in the Persian Gulf, however, these were 
fruitless.  Accordingly, the veteran's claim for PTSD based 
on these accounts is denied.  

 Following the April 1997 rating decision denying service 
connection, the veteran submitted additional evidence in 
January 1998 for entitlement to service connection to PTSD 
based on an alleged in-service rape.  He asserted that while 
serving in Pisa, Italy, at Camp Darby, in August 1991, he was 
raped by an MP named Breen.  He was also held down by another 
MP during the assault.  On his January 2000 VA Form 9 the 
veteran asserted that he only told his cousin about the rape.  
With respect to this basis of entitlement the veteran 
submitted a January 1999 statement from his cousin stating 
that the veteran called her from Italy in 1991 "to tell me 
that he was raped by two military police officers.  One 
committed sodomy while the other hit him constantly with the 
baton, spit on him and kicked him to the ground."

The Board notes the cousin's January 1999 statement, however, 
the Board notes that there are certain discrepancies in the 
veteran's story as to the events leading up to the rape and 
the timing of the rape.  In his January 1998 statement the 
veteran asserted that he was raped in August 1991.  However, 
on his January 2000 VA Form 9, the veteran stated that for 
his "first year in the Army, prior to the rape I was an 
excellent soldier with above average performance.  My 
behavior and performance did change after the rape! I started 
using marijuana to try and kill the pain and shame I was 
feeling as a result of the rape. . .I spoke to the chaplain 
of the 56th Signal Corp. about the pain I was feeling but did 
not mention the rape to him.  This was approximately April, 
May 1991."  

Additionally, the Board does note that the veteran's DD214 
does state the Narrative Reason for Separation as 
Misconduct/Abuse of Illegal Drugs.  However, during his June 
2003 VA examination the veteran recounted that in 1992 he was 
arrested for using marijuana and he was then assaulted and 
raped by two military police officers "but he was frightened 
to tell anyone, especially that he was already in trouble.  
He was afraid and embarrassed, especially that he was going 
through a separation because of the marijuana offense."  
Accordingly, the Board finds due to the fact the veteran's 
stressor is unverifiable and that there are discrepancies in 
the veteran's story, that the appeal must be denied.

The Board emphasizes that although medical evidence appears 
to relate the diagnosis of PTSD to in-service stressors, such 
after-the-fact medical nexus evidence cannot also be the sole 
evidence of the occurrence of the claimed stressor. Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  Accordingly, pursuant to 
VA regulation, the record must contain credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f).  In this case, there is no such credible 
supporting evidence concerning any of the veteran's 
stressors.

Evaluation of the veteran's alleged in-service stressors 
reveals incidents not generally capable of verification by 
means of U.S. military records.  Therefore, in the absence of 
credible evidence corroborating the veteran's statements and 
testimony as to his in-service stressors, the Board cannot 
conclude that the requirements of 38 C.F.R. § 3.304(f) have 
been met.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD. 38 U.S.C.A. § 5107(b).  In summary, the Board finds 
that, although there is a diagnosis of PTSD related to in-
service stressors described by the veteran, there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred. 38 C.F.R. § 3.304(f).  On this 
point, the evidence is not so evenly balance to as to require 
resolution of doubt in the veteran's favor.  38 U.S.C.A. § 
5107(b). Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for PTSD.  The 
appeal is denied.

2.	TINNITUS
 
Taking into account all of the evidence of record, the Board 
finds that service connection is not warranted for tinnitus.  
Although the veteran has reported that he experiences high-
pitched ringing in his ears at least once a week and that he 
did not experience this prior to service, the Board notes 
that the service medical records are absent of treatment or 
complaints of tinnitus while in service.  Moreover, the 
veteran testified during November 2002 DRO hearing that he 
never complained about tinnitus while in service.  The 
veteran does relate that he reported this on his exit 
examination; however, there is no evidence in record of such 
a complaint.  The Board notes that only notation of treatment 
for tinnitus was in June 1996.  

Notwithstanding the aforementioned, the veteran was scheduled 
for an April 1998 audio examination.  Subjective complaints 
were moderate, periodic (twice a week), bilateral tinnitus, 
which started in 1990.  However, objective findings were that 
the right and left ears were within normal limits. 

The Board acknowledges the veteran's contention that his 
period of service caused his tinnitus.  However, medical 
diagnoses and matters of medical etiology involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained medical professional.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for tinnitus.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  The appeal is denied.




ORDER

Service connection for PTSD is denied.

Service connection for tinnitus is denied. 


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


